DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 5/25/2022 have been received and entered. Claims 1-28 are pending in the application.
IDS submitted by the applicants on 5/25/2022 has been considered.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-28 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 13, 22 and 26. The prior art fail to teaches or suggests in combination performance of “the swarm of self-organized data collector members…a data acquisition and analysis circuit structured…using a trained neural network to determine an occurrence of a fault condition of at least one component of the plurality of components of the industrial production line, wherein the trained neural network detects a value of interest in the collected data and determines the occurrence of the fault condition based on the value of interest, and wherein the value of interest includes a signature sensed by the sensor; and a response circuit structured to alert an operational parameter of the industrial production line based on the determined occurrence of the fault condition”.
Harrison et al (US 20100114806) discloses a plurality of sensors communicatively coupled to a data collector having controller, sensor interface, conditioned-based monitoring system, the processor broadly comprises a learning classifier system using patterns and data mining techniques to determine an optimal subset of the set of signals (figure 2, pars 0019-0025), but does not expressly disclose the above features of claims 1, 13, 22 and 26.
Hilemon et al (US 20160048110) discloses adaptive and state driven data collection for use in predictive machinery maintenance based on at least one of the state of the machine being monitored and a timing parameter being used in diagnosing and monitoring machinery having a plurality of sensors (figure 5 and pars 0021-0025, 0030), but does not expressly disclose the above features of claims 1, 13, 22 and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Harrison et al (US 20100114806) discloses conditioned based monitoring system for machinery and associated methods.
 	Hilemon et al (US 20160048110) discloses adaptive and state driven data collect collection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865